UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) þANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2009 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-15503 WORKSTREAM INC. (Exact name of registrant as specified in its charter) Canada N/A (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 485 N. Keller Road, Suite 500 Maitland, Florida (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code: 1-866-953-8800 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, no par value None (Title of Class) (Name of exchange on which registered) Indicate by check mark if registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨No þ Indicate by check mark if registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.
